DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1. 	Claims 1 and 11 are objected to because of the following informalities:  The acronym “DCI” should associate with a definition.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0302084 A1) in view Kimura (US 2018/0027544 A1).
 	Regarding claims 1 and 11, Song teaches a method performed by a wireless communication node (see [0060] and [0661], “wireless”), comprising: 
 	transmitting a signal to a wireless communication device through a first channel, wherein the signal contains a first portion of system information that is configured to be transmitted through a second channel different from the first channel (see Song’s claims method for transmitting broadcast signals, the method comprising: encoding, by an encoder processor, service data of a service and bootstrapping information for Electronic Service Guide ( ESG) information related to the service; and transmitting, by a transmitter, the broadcast signals including the encoded service data and the encoded bootstrapping information, wherein the broadcast signals are transmitted via a first channel, wherein the bootstrapping information includes information indicating whether or not the ESG information is transmitted via a second channel and location information for acquiring the ESG information, when the ESG information is transmitted via the second channel, wherein when the ESG information is transmitted via the first channel, the ESG information and the service data are encapsulated into UDP/IP packets”); and transmitting a second portion of the system information through the second channel (also see Song’s claims 1 and 5, “when the ESG information is transmitted via the second channel”).  
Song does not specifically disclose the signal is DCI signal.
 	Kimura teaches the signal is DCI signal (see [0154], “the control signal is, for example, a signal of downlink control information (DCI)”).  In addition, Song indeed teaches Applicant’s claimed limitations except the “signal” is “a downlink control information (DCI) signal” as claimed.  However, those skilled in the art will appreciate that the “signal” of Song can be modify to “a downlink control information (DCI) signal” (or any type of signal) without changing the scope of Song’s invention.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kimura into the 
 	Regarding claims 3 and 13, the combination of Song and Kimura further teaches the first channel is a Physical Downlink Control Channel (PDCCH) (see, Kimura, [0155], [0159], [0160], [0165], [0169], [0194], [0195], [0224], [0225], [0229], [0232], [0235] and [0311], “physical downlink control channel (PDCCH)”), and the second channel is a Physical Downlink Shared Channel (PDSCH) (see, Kimura, [0155], [0159], [0160], [0165], [0169], [0194], [0195], [0224], [0225], [0229], [0232], [0235] and [0311], “physical downlink shared channel (PDSCH)”).  
 	 	
4. 	Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0302084 A1) in view Kimura (US 2018/0027544 A1) and further in view of Islam et al (US 2017/0353256 A1).
 	Regarding claims 4 and 14, the combination of Song and Kimura teaches claims 1, 3, 11 and 13.  The combination of Song and Kimura does not specifically disclose the system information comprises Remaining Minimum System Information (RMSI).
 	Islam teaches the system information comprises Remaining Minimum System Information (RMSI) (see [0096], Islam’s claims 9, 25, 42, 58, 75 and 91 “remaining minimum system information (RMSI)”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Islam into the system of Song and Kimura so that the apparatus transmits the one or more 
 	Regarding claims 5 and 15, the combination of Song, Islam and Kimura further teaches the first portion of system information comprises offset information between a first Synchronization Signal (SS) raster and a second SS raster, the second SS raster being substantially smaller than the first SS raster (see Islam, Abstract, [0006], [0007] to [0013], [0024] to [0033], “synchronization signal”, and/or see Kimura, [0172], [0178] and [0236], “synchronization signal”).  
 	Regarding claims 6 and 16, the combination of Song, Islam and Kimura further teaches the first portion of system information comprises an identity of a Public Land Mobile Network (PLMN) associated with the wireless communication node (see Islam, [0068], “a public land mobile network (PLMN)”).  
 	Regarding claims 7 and 17, the combination of Song, Kimura and Islam further teaches the system information comprises Other System Information (OSI) (see Islam, [0096], and see Islam’s claims 9, 25, 42, 58, 75 and 91, “other system Information”).  
 	
5. 	Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0302084 A1) ) in view Kimura (US 2018/0027544 A1) and further in view of Vajapeyam et al (US 2016/0095018 A1).
 	Regarding claims 8 and 18, the combination of Song and Kimura teaches claims 1 and 11. The combination of Song and Kimura does not specifically disclose the DCI signal further indicates respective Modulation and Coding Scheme (MCS) information and resource allocation information associated with a random access response 
 	Vajapeyam teaches the message further indicates respective Modulation and Coding Scheme (MCS) information and resource allocation information associated with a random access response message transmitted from the wireless communication node to the wireless communication device (see Vajapeyam, [0100], “a modulation and coding scheme (MCS) for transmitting the request message”).  
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Vajapeyam into the system of Song and Kimura in order to access a cell that operates in the unlicensed radio frequency spectrum band (see Vajapeyam, Abstract).
 	Regarding claims 9 and 19, the combination of Song, Kimura and Vajapeyam further teaches the DCI signal further indicates respective MCS information and resource allocation information associated with a connection request message that is configured to be transmitted by the wireless communication device in response to the random access response message (see Vajapeyam, [0100], “a modulation and coding scheme (MCS) for transmitting the request message”).  
 	Regarding claims 10 and 20, the combination of Song, Kimura and Vajapeyam further teaches the DCI signal further indicates a Timing Advance (TA) value and/or a Temporary Cell Specific Radio Network Temporary Identity (C-RNTI) (see Vajapeyam, [0118], [0130], [0141], [0154], “the response message 1060 may include an L2 message (e.g., a timing adjustment and a C-RNTI confirmation) or an L3 message”).  

Response to Arguments
6. 	Applicant’s arguments with respect to claims 1, 3-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642